DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0268571) in view of Papageorgiou (US 2007/0040830).
Regarding claim 1, Park teaches/suggests: A computer-implemented method comprising: 
creating, by one or more computer processors (Park Fig. 7: processor 1100), one or more image subsets based on one or more determined regions of interest identified by utilizing a first pass selection of the regions of interest based on the 
training, by one or more computer processors (Park Fig. 7: processor 1100), one or more models based the created one or more image subsets that contain one or more regions of interest based on the 
Park does not teach/suggest:
compressing, by one or more computer processors, an image while retaining pattern and feature information at original coordinates, wherein the image is a full resolution 3D image; 
Papageorgiou, however, teaches/suggests:
compressing, by one or more computer processors, an image while retaining pattern and feature information at original coordinates (Papageorgiou [0067]: “The volume data set is shown shaded grey in highly simplified fashion as two generally round features separated by an elongated tube. This is intended to represent a sparse image data set as is typical of medical image data;” [0077]-[0080]: “It is a common optimisation technique of volume rendering (independent of this invention) to define sub-volumes that enclose only the subset of the voxels that potentially participate in the rendering … Samples along the ray segment that fall on transparent voxels don't need to be volume-rendered image of a patient's kidney and associated vessels.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image of Park to include the volume data of Papageorgiou for volume-rendered images.

Regarding claim 6, Park as modified by Papageorgiou teaches/suggests: The method of claim 1, wherein the one or more models are convolutional neural networks (Park [0051]: “In operation S123, the object extracting unit 110 may perform CNN training on the classified modified-region to identify an object included in the classified modified-region.”).

Regarding claim 8, Park as modified by Papageorgiou teaches/suggests: The method of claim 6, further comprising: 
deploying, by one or more computer processors, the one or more convolutional neural networks (Park [0051]: “In operation S123, the object extracting unit 110 may perform CNN training on the classified modified-region to identify an object included in the classified modified-region.”).

Claims 9 and 14 recite limitations similar in scope to those of claims 1 and 6, respectively, and are rejected using the same rationales. Park as modified by Papageorgiou further teaches/suggests one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Park [0077]: “The storage device 1500 may be configured to store data required to operate the user device 1000.”).

Claims 15 and 20 recite limitations similar in scope to those of claims 1 and 6, respectively, and are rejected using the same rationales. Park as modified by Papageorgiou further teaches/suggests one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media (Park [0077]: “The storage device 1500 may be configured to store data required to operate the user device 1000.”).
Allowable Subject Matter
Claims 2-5, 7, 10-13, and 16-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “decomposing, by one or more computer processors, the image into one or more space-filling shapes, wherein each shape of the one or more space-filling shapes comprise a plurality of voxels” and “unrolling, by one or more computer processors, each voxel in the plurality of voxels contained in each segmented space-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5608849 – voxel-pixel spatial relationship
US 10970518 – voxel-based feature learning
US 2015/0022521 – sparse GPU voxelization
US 2019/0122427 – indexing voxels
US 2019/0340462 – neural networks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611